          Case 1:20-cv-09733-JPC Document 14 Filed 04/15/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 RONALD OCASIO,
                                  Movant,                         20 Civ. 9733 (JPC)

                      -against-                                    95 Cr. 942 (JPC)
 UNITED STATES OF AMERICA,                                             ORDER
                                  Respondent.


JOHN P. CRONAN, United States District Judge:

        On April 14, 2021, the Court received several letters in the mail written on behalf of Mr.

Ronald Ocasio. The letters appear to offer support for Mr. Ocasio and seem to advocate for his

release from prison. The only matter before the Court is a 28 U.S.C. § 2255 petition, and thus the

Court will not consider these letters. Counsel for Mr. Ocasio is respectfully directed to remind

Mr. Ocasio that family, friends, and other individuals should not send letters to Chambers and

instead should send any communications to Mr. Ocasio’s attorney.

        The Court does not plan to file these letters on the docket. If either party believes that

these letters should be publicly filed, counsel should file a letter with the Court within one week

of the filing of this Order.

        SO ORDERED.

 Dated:    April 14, 2021
           New York, New York

                                                             JOHN P. CRONAN
                                                          United States District Judge
